Citation Nr: 1004110	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 25, 2003, 
for the assignment of a 30 percent rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1974 to March 1976.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  A November 2003 rating decision assigned a 30 
percent rating to the bilateral hearing loss from July 25, 
2003.  The Veteran expressed disagreement with the effective 
date of the assignment of the 30 percent rating.  The Board 
notes that an August 1986 rating decision denied entitlement 
to an increased rating for hearing loss.  There is no 
indication in the record that the Veteran was notified of 
this decision.  Therefore the claim remains pending.  See 38 
C.F.R. §§ 19.25, 20.300, 20.302 (2006). 

This matter came before the Board in May 2007, when a remand 
was ordered for further development.  That order has been 
sufficiently complied with and the matter is ready for Board 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDINGS OF FACT

It is not factually ascertainable that an increase in the 
Veteran's service-connected bilateral hearing loss disability 
occurred prior to July 25, 2003.     


CONCLUSION OF LAW

The criteria for an effective date prior to July 25, 2003, 
for the assignment of a 30 percent evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.85, 
4.86 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

An exception to the general rule applies where evidence 
demonstrates a factually ascertainable increase in disability 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these 
circumstances, the effective date of the award is the 
earliest date at which it was ascertainable that an increase 
occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question 
of when an increase in disability is factually ascertainable 
is based on the evidence in the Veteran's claims folder.  
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Regarding a hearing loss evaluation, it is noted that the 
evaluation of hearing impairment is dependent upon mechanical 
application of specific tables delineated in the rating 
criteria under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 
4.85, Table VI (Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I. 38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).

Discussion

By way of background, the Veteran was discharged from service 
in March 1976.  In June 1977 he submitted a claim seeking 
service connection for his ear drums and another disability.  
Both claims were denied in August 1977 for the Veteran's 
failure to report to an examination.  In September 1984 the 
Veteran submitted another claim seeking service connection 
for his ear drums, and other disabilities.  In November 1984 
he was afforded a general VA examination as well as a special 
ear, nose and throat examination.  In February 1985, he was 
afforded an audiological evaluation.  In April 1985, the 
Veteran was granted service connection for bilateral hearing 
loss with a non-compensable rating and for a perforated right 
ear drum scar, also with a non-compensable rating, both 
effective September 1984, the date of claim.  He was notified 
in April 1985, though the letter in the record lists those 
disabilities for which he was not granted service connection.  

In April 1986 the Veteran submitted a claim seeking an 
increased rating for his hearing loss.  In May and June 1986 
the Veteran was afforded a special ENT (ear, nose, throat) 
examination and an audiological evaluation.  These reports 
are of record.  In August 1986, a rating decision was 
prepared which noted the Veteran's hearing in his right ear 
was within normal limits and his noncompensable evaluation 
for bilateral hearing loss remained unchanged.  The record 
does not contain a copy of the notification letter to the 
Veteran, informing him that his April 1986 claim had been 
denied.  Therefore, the Board finds that this claim is still 
pending.          

The record contains no other audiological treatment records 
from any source indicating the severity of the Veteran's 
hearing loss between 1986 and 2003.  Indeed, the next 
correspondence from the Veteran in the record was his July 
25, 2003 VA Form 21-526 claim seeking an increase in his 
bilateral hearing loss evaluation.  Following a September 15, 
2003, VA audiology examination, the RO issued the rating 
decision mailed to the Veteran in December 2003 which 
increased the evaluation to 30 percent, effective July 25, 
2003.  

As stated above, the effective date with respect to an 
increase in disability evaluation will be date of receipt of 
claim or the date entitlement arose, whichever is later. 
(emphasis added)  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  

Upon a review of the record and acknowledgement that the 1986 
claim remained pending, the Board does not find any medical 
treatment records indicating the severity of the Veteran's 
hearing loss other than the September 2003 VA audiological 
examination.  Therefore, the only factually ascertainable 
date evidencing an increased in the Veteran's bilateral 
hearing loss is the September 2003 date of the VA 
audiological examination.  The Board notes that the Veteran 
has not disputed the 30 percent rating itself.  See September 
2004 statement.   

The Veteran's representative has submitted a letter dated 
November 24, 1986, for consideration.  (The Board 
acknowledges the Veteran's representative's argument that 
this letter constituted an informal claim; however, as the 
Board has already found that the 1986 claim remained pending, 
the Board will forgo any discussion of this document as an 
informal claim.)

The Board finds that this November 1986 letter from VA to the 
Veteran does not constitute a report of medical treatment.  
This document is a cover letter which accompanied the 
Veteran's hearing aids, as mailed from the VA medical center 
to the Veteran.  The letter does not list, name, indicate, or 
even summarize any medical treatment the Veteran may have 
received.  It only conveys the hearing aids to the Veteran 
and requests a response to inform the sending office that the 
Veteran was pleased with the aids.  As the letter contains no 
mention of any medical treatment, the Board cannot assume 
that it indicates the Veteran received medical treatment that 
day, as suggested by the Veteran's representative.  See 
September 2004 DAV statement.  Nor are there any grounds that 
allow the Board to assume, and then find, that the Veteran's 
sheer receipt of hearing aids meant the Veteran's bilateral 
hearing loss warranted a particular evaluation.  

As stated above, following his April 1986 claim, the Veteran 
was afforded a VA audiological examination in June 1986.  The 
results of the speech reception examination indicated the 
Veteran's right ear had a score of 96 percent, and his left 
ear had a score of 90 percent.  The examiner noted the 
Veteran's right ear was within normal limits.  On the basis 
of these results, the RO prepared the August 1986 rating 
decision continuing the Veteran's noncompensable rating.  See 
43 FR 45348 (October 2, 1978).

There are no other medical treatment records in the claims 
file, nor has the Veteran stated that he received any private 
treatment, nor has a review of the record or an additional 
search for other VA treatment records revealed any other 
treatment reports or audiological evaluation regarding the 
severity of his bilateral hearing loss disability.  There is 
no medical information on which to base any rating, let alone 
a higher evaluation of 30 percent prior to the VA 
audiological evaluation of September 2003.  The Veteran has 
not stated that in the intervening years between November 
1986 and his July 2003 claim he has received any audiological 
evaluations from any other source.  Indeed, an April 2004 VA 
audiology note included the observation that the hearing aids 
presented by the Veteran were issued in 1986.   

Therefore, as there are no documents or treatment records 
submitted that could be construed as a medical treatment 
reports prior to the Veteran's September 20, 2003, VA 
audiological examination, there is no competent evidence 
demonstrating that an increase in disability was factually 
ascertainable until the September 2003 VA audiological 
examination.  Therefore, as the August 1986 rating decision 
had never been mailed to the Veteran, and as his original 
1986 claim has remained pending, under application of the 
regulation, the effective date for the Veteran's 30 percent 
increased evaluation for his bilateral hearing loss should be 
the September 20, 2003, date of the VA audiological 
examination, because the regulation provides for the 
effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later. (emphasis added)  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  As the Veteran was 
awarded the July 25, 2003, the Board will not disturb this 
grant that is more favorable to the Veteran.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for 


benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

At the outset, the Board notes that the only issue on appeal 
has been the effective date for the assignment of the 30 
percent rating for the Veteran's bilateral hearing loss.  The 
Court has held that a Veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  The Board does note that by letter dated in 
October 2006, the RO apprised the Veteran of the mandates of 
the VCAA.  The matter was readjudicated in a supplemental 
statement of the case dated October 2009.  Thus, the Board 
finds that any duty to notify has been met.

Regarding the duty to assist, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  New medical 
examinations and opinions are inappropriate in a claim for an 
earlier effective date, as the matter hinges on evidence 
already of record.  Therefore, the duty to assist has been 
fulfilled.  The Board remanded the claim in 2007 seeking 
development in the form of any VA treatment records from the 
Seattle VA medical center audiology clinic since 1986.  The 
records retrieved begin with the September 2003 VA 
audiological examination and continue to the present.  The 
Board is satisfied that all available VA treatment records 
for the Veteran have been added to the record.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an effective date earlier than July 25, 2003, 
for the assignment of a 30 percent rating for bilateral 
hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


